DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Response to Arguments
A new final is being issued because the Examiner inadvertently omitted claims 18 and 19 from the 35 U.S.C. §101 rejection.  The Examiner apologizes for the omission.  Since the amendment of the omitted claims was after a nonfinal rejection this office action is made final.   
Applicant's arguments filed 06/08/2022 with respect to the 35 U.S.C. §101 rejection of claims 7-20 has been fully considered but is not persuasive.
Applicants contend that the claimed invention could not practically be performed in the mind because “grouping terminal area procedures in clusters may involve thousands of departures” (see Applicants reply filed 06/08/2022 pg. 11).  However, the claims do not require thousands of departures.  Additionally the claims do not require the use of an airplane, because the claims are directed towards collecting data about an aircraft and not the aircraft itself.  
Additionally, in ¶0002 of the specification the application discusses that the system is used for planning and “facilitates the selection of time and fuel efficient terminal area procedures”.  Therefore the system is helping someone makes a better a decision, and as claimed the method could be performed in someone’s mind. 
Applicant's arguments filed 06/08/2022 with respect to the 35 U.S.C. §112(a) rejection of claims 7-20 has been fully considered but is not persuasive.
Applicants contend that grouping trajectories based on day and night timings as disclosed in ¶0016 of the specification supports the language “wherein the stored terminal area procedures clusters include grouping information unavailable in the HFD”.  However, as best understood by the Examiner the time data is part of the HFD.  In ¶0014 the specification discusses that the historical flight data includes day/night trajectory data and that flight plan data includes departure time. 
Additionally in ¶0005 the Application discusses “where the terminal area procedure trajectory cluster generator, extracts relevant HFD and terminal area trajectory data, identifies relevant terminal area procedures, groups the relevant terminal area procedures in clusters, and stores the terminal area procedures clusters in a retrievable electronic data repository” (Emphasis added).  Therefore, when read as whole it appears that the application is grouping information based on the information in the HFD, and not the other way around as claimed.  

 Claim Rejections - 35 USC § 101
 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-20 are rejected under 35 U.S.C. 101 because although the claims would fall under the statutory category of a machine, the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) collecting flight plan data, extracting terminal area trajectory data from the flight plan data, grouping the terminal area trajectory data, and selecting a time and fuel efficient procedure based on the terminal area trajectory data. The limitations “receiving flight plan (FPL) data and historical flight data (HFD); extracting terminal area trajectory data from the HFD; identifying terminal area procedures from the terminal area trajectory data; grouping the terminal area procedures in clusters as terminal area procedure clusters and selecting a time and fuel efficient terminal area procedure based on the terminal area procedure clusters retrieved from the electronic data repository and the FPL data” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components.  That is except “electronic data repository”, nothing in the claims preclude the steps from practically being performed in the mind.  For example a person could look at the flight plan data of multiple aircraft that are similar size, flying at a similar time, and or flying under similar conditions to determine how long the average length of time for certain terminal area procedures.  The user could then group different terminal area procedures based on their similarities, and when determining a flight plan select the most time and fuel efficient terminal area procedure based on the aircraft type/weight, time of day, conditions, etc.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the addition elements of “a memory storing instructions” and “a processor executing the instruction to perform operations” are generic computer function and thus could be performed by a generic computer. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to no more than instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims do not present any additional elements that would make the claims patent eligible and are therefore rejected for the same reason.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claims 7-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitation “wherein the stored terminal area procedures clusters include grouping information unavailable in the HFD” in claims 7, 19, and 20 is not supported in the specification.  The specification does not state that the clusters are grouped based on data that is not available in the historic flight plan data.  Looking at figures 2-4 the specification discloses that the clusters/sub clusters could be based on whether it is day or night, or time of day.  However, in paragraph 0014 the specification discloses that the historical flight data includes day/night trajectory data and that flight plan data includes departure time.  Therefore it appears that the grouping information in the clusters (day, night, time, etc.) would be available in the historical flight plan data (HFD), and therefore, the language is not supported     
Claims 8-18 depend from claim 7 and are rejected for the same reason.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL F. WHALEN
Examiner
Art Unit 3661



/M.F.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661